DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/771,041 filed on July 29, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3-17 and 20-34 are still pending, with claims 3-6, 9, 13-15, 20-23, 26 and 30-32 being currently amended. Claims 1-2 and 18-19 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant has cancelled claim 18. The 112(b) rejections of claims 18 and 19-34 are therefore moot.
II. Requirement for Information
Applicant has cancelled the limitations at issue of claim 1, therefore the Requirement for Information is moot.

Allowable Subject Matter
Claims 3-17 and 20-34 are allowed.
With respect to claim 14, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein said charging schedules are generated from the controlling module based on short term forecasting, rolling unit commitment, optimal dispatch and error correction for generating a custom EV charging profile” in combination with all the other elements recited in claim 14.
Claim 31 recites similar limitations as claim 14, and would therefore be allowable for the same reasons as claim 14.
Claims 3-13 and 15-17, being dependent on claim 14, are allowable for the same reasons as claim 14. 
Claims 20-30 and 32-34, being dependent on claim 31, are allowable for the same reasons as claim 31. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859